Laidlaw & Company (UK) Ltd. 546 Fifth Avenue, Fifth Floor New York, NY 10036 August 12, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:MabVax Therapeutics Holdings, Inc. (the “Company”) Registration Statement on Form S-1 (File No. 333-211421) Ladies and Gentlemen: In connection with the above-captioned registration statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), Laidlaw & Company (UK) Ltd. (the “Underwriter”) hereby joins in the request of the Company that the effective date of such registration statement be accelerated to 5:00 p.m. (New York time) on Tuesday, August 16, 2016, or as soon thereafter as practicable. In making this request the Underwriter hereby acknowledges that it is aware of its obligations under the Act as they relate to the public offering of securities pursuant to the registration statement. [Signature Page Follows] Very truly yours, LAIDLAW & COMPANY (UK) LTD. By:/s/Hugh Regan Name: Hugh Regan Title: Executive Director
